258 P.3d 7 (2011)
242 Or. App. 681
In the Matter of the Compensation of Mary Jo Strohm, Claimant.
SAIF CORPORATION; and Gowdy Brothers Electric, Inc., Petitioners,
v.
Mary Jo STROHM, Respondent.
0901260; A144952.
Court of Appeals of Oregon.
Argued and Submitted April 11, 2011.
Decided May 18, 2011.
David L. Runner, Salem, argued the cause and filed the briefs for petitioners.
Philip H. Garrow filed the brief for respondent.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and ROSENBLUM, Senior Judge.
PER CURIAM.
Reversed. SAIF v. DeLeon, 241 Or.App. 614, 251 P.3d 794 (2011).